DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of July 1, 2021, Applicant, on October 1, 2021, amended claims 1, 8, & 15. Claims 1-21 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Response to Amendment
	Applicant's amendments are sufficient to overcome the claim objections set forth in the previous action. Therefore, these objections are withdrawn.
Applicant's amendments are not sufficient to overcome the 35 USC 101, rejections set forth in the previous action. Therefore, these rejections are maintained below
Applicant's amendments are not sufficient to overcome the prior art rejections set forth in the previous action. Therefore, these rejections are maintained below.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicants argues that independent claims 1, 8, and 15 (and hence the claims depending therefrom), as presented, are eligible under 35 U.S.C. 101 for patentability because independent claims 1, 8, and 15, each now similarly each recite, among other limitations, "executing machine learning logic to train a concentration risk model using the information associated with the user, the identified at least one characteristic of the task, and outcomes of interactions of the user with devices within the computing environment when performing the task as input, wherein the concentration risk model is used in determining a second concentration risk level associated with performing a second task by the user, and iteratively updated for a third and subsequent tasks based on feedback from previous task outcomes," and these limitations preclude the training machine learning models from being performed in the mind and surrender of control to the machine itself so that the logic occurs entirely within the confines of the machine itself. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and next (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.

Under Prong 1 of Step 2A, claim 1, and similarly claims 2-21, recites “[a] method for managing user concentration in a work environment … comprising: receiving information associated with a user; identifying 
	A claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. Here, each of these limitations above, as a whole, manage personal behavior of human users while working on tasks because the limitations above manage user concentration while working in a work environment by providing a work environment for the user to perform the task based on the human user information, the task being performed by the human user, and determining and updating the concentration risk level of the human user while performing a first, second, and third task based on user performance the previous tasks, and this manages personal behavior by reciting rules or instructions to follow to manage the human user to perform the work.
could all be reasonably interpreted as a human making observations of information regarding a user, mentally evaluating the information using judgment to identify characteristic of a task and determine the concentration risk level of the user performing the first, second, and third task based on the observed and identified information, and mentally and/or with pen and paper providing a work environment for the user performing the task based on the concentration risk level; therefore, the claims are directed to a mental processes. 
Accordingly, under Prong 1 of Step 2A, the claims recite a certain method of organizing human activity and mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Specifically with respect to Applicant’s assertion regarding “executing machine learning logic,” while the above portions of the claim are directed to certain methods of organizing human activities and mental processes, and thus, the above features recite abstract ideas, “executing machine learning logic” is not part of the recited abstract idea, but rather, these features are “additional elements beyond the recited abstract idea,” and thus, these features are addressed in Prong 2 of Step 2A and 2B. Nonetheless, pursuant to Prong 2 of Step 2A and 2B, merely “executing machine learning logic to train,” as claimed, does not integrate the recited abstract idea into a practical application and is not sufficient to be “executing machine learning logic” is no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally links the abstract idea to a field of use or technical environment, namely a generic computer executing a generic machine learning, which does not integrate a judicial exception into a practical application and is not sufficient to be significantly more than a judicial exception. See MPEP 2106.5(f), (h). Therefore, the additional elements referred to by Applicant are not sufficient to integrate the recited abstract idea into a practical application nor be significantly more than the recited abstract idea

In the interest of compact prosecution, with respect to the remaining additional elements, under the second prong of Step 2A, the claims recite the additional elements beyond the recited abstract idea of “by a processor,” “computing environment,” and “executing machine learning logic to train a … model” in claim 1, and similarly claims 8 & 15; however, individually and when viewed as an ordered combination, pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Furthermore, with respect to the “receiving” and “providing” limitations, while these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. 
Pursuant to Step 2B, as noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the See MPEP 2106.05(d); July 2015 Update, p. 7. In addition, as noted above, with respect to the “receiving” and “providing” limitations, while these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.




Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues Avrahami fails to teach "executing machine learning logic to train a concentration risk model using the information associated with the user, the identified at least one characteristic of the task, and outcomes of interactions of the user with devices within the computing environment when performing the task as input, wherein the concentration risk model is used in determining a second concentration risk level associated with performing a second task by the user, and iteratively updated for a third and subsequent tasks based on feedback from previous task outcomes" because, while Avrahami generates a transition model using machine learning to facilitate return to a activity detected, Avrahami is distinct from the claims that train a concentration risk model to seek to determine the risk of a user's concentration shifting activities and whether the risk exceeds a threshold. Examiner respectfully disagrees.
As detailed in the following paragraphs, in addition to the features described by Applicant, Avrahami detects when a user is transitioning from a first pattern of a work activity to second pattern of a non-work activity by comparing the user’s activity levels to an activity level threshold. In order to identify the first and second patterns and activity level thresholds for detecting a user transitioning from one pattern to another pattern, the system in Avrahami learns the user’s activity patterns iteratively in a learning phase by training a machine learning repeatedly, after a user transitions from the first pattern of the work activity to the second pattern of the non-work activity, to lean the user’s patterns and, as part of this learning phase, determine triggers including the thresholds for detecting the user transitioning from one learned pattern of activity to another. Training of the learned patterns and triggers to identify transitions from one activity to another using thresholds in Avrahami is training of a concentration risk model as claimed. Thus, by Avrahami repeatedly training a machine learning after a user transitions from the work activity to the non-work activity to learn patterns of activities and thresholds for detecting the user transitioning from one learned pattern to another, contrary to Applicant’s assertions, Avrahami does indeed disclose training a concentration risk model to determine the risk of a user's concentration shifting activities and whether the risk exceeds a threshold.
an iterative process that repeatedly starts and return at 605 to learn user patterns, with “reference to FIG. 2, implementations can include training phases,” wherein “block[] 605 may be implemented,” which learns user patterns using machine-learning (i.e. executes machine learning) to identify the first pattern/work activity and the second pattern/non-work activity of the user based on received information associated with activities (i.e. train and update a concentration risk model while performing first, second, and third tasks). [0139]-[0142], fig. 6. Next in 610-635, using the learned user patterns, the system detects the triggers indicating the user transitioning to the first pattern/work activity (i.e. after three iterations of fig. 6 - the user performed first, second, and third tasks) and the user's rate of interaction fails to satisfy a threshold indicating the first learned pattern (i.e. determining the second and third concentration risk), and then in 640, if the user has switched to the second pattern (i.e. user switched away from the work activity/first patterns - previous tasks), the system returns to 605 to feed the user's behaviors back and learn and update the user's patterns (i.e. iteratively train and update for third and subsequent tasks based on feedback from previous outcomes). [0143]-[0147], fig. 6.

    PNG
    media_image1.png
    721
    423
    media_image1.png
    Greyscale

 user behaviors “are recognizable as distinct or related activities based on the machine-learning of the user's behaviors” (i.e. execute machine learning), the “pattern module 233 analyzes [the received training data] to identify triggers that indicate a transition” between first and second patterns “by comparing detected levels of activity that indicate a change between the patterns” (i.e. train concentration risk model when performing a task and update for third and subsequent tasks based on feedback from previous outcomes), and the “pattern module 233 can generate instructions for the activity detector 220 to detect triggers.” [0056]-[0057], [0063]-[0067], fig. 2. “Through repetitive machine-learning, the activity engine 210 … iteratively improves identifying activities associated with the first pattern verses the second pattern” (i.e. machine learning to train and iteratively update the concentration risk model), and, to verify the user has transitioned to the first pattern/work activity, “the activity engine 210 calculate[s] a threshold transition confidence factor using the machine-learning” (i.e. using machine learning to train), and activity detector 220 detects “that the user's level of interaction … reaches a threshold” to determine transition to a pattern (i.e. using the concentration risk model to determine the second and third concentration risk). [0098]-[0102]; see also [0114]. 
Further, Avrahami discloses that, in the training phase depicted in 403 of fig. 4, which can be periodically returned to incorporate feedback, the processing device analyzes the information to identify a first pattern and second pattern (i.e. iteratively train and update concentration risk model for third and subsequent tasks based on feedback from previous outcomes) by sensing changes in the user's physiological data, such as, body position, location, heart rate, sugar levels, blood pressure, eye gaze, vocal activity, body temperature, etc. and analyzing this information to identify a trigger or series of triggers that differentiate the user's activity during the first pattern and the second pattern (i.e. train and update concentration risk model). [0105]-[0107], [0117], Fig. 4.
Therefore, for the reasons set forth above, contrary to Applicant’s assertions, Avrahami does indeed disclose "executing machine learning logic to train a concentration risk model using the information associated with the user, the identified at least one characteristic of the task, and outcomes of interactions of the user with devices within the computing environment when performing the task as input, wherein the concentration risk model is used in determining a second concentration risk level associated with 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-21) recite “[a] method for managing user concentration in a work environment … comprising: receiving information associated with a user; identifying at least one characteristic of a task of the user based on the information associated with the user; determining a concentration risk level associated with the user performing the task based on the at least one characteristic of the task; providing a … environment associated with the user performing the task based on the concentration risk level; and executing … a concentration risk model using the information associated with the user, the identified at least one characteristic of the task, and outcomes of interactions of the user with devices within the computing environment when performing the task as input, wherein the concentration risk model is used in determining a second concentration risk level associated with performing a second task by the user, and iteratively updated for a third and subsequent tasks based on feedback from previous task outcomes.” Claims 1-21, in view of the claim limitations, are directed to the abstract idea of managing user concentration in a work environment by receiving information of a user, identifying a characteristic of a task of the user based on the information of the user, determining a concentration risk level of the user performing the task based on the characteristic of the task, providing an environment associated with the user performing the task based on the concentration risk level, and executing a model based on information of the user, the identified characteristic of the task, and outcomes of interactions with users to determine and update a second and third concentration risk level associated with performing a second and third tasks by the user based on feedback from previous task outcomes.
As a whole, each of the limitations above manage personal behavior of human users while working because the limitations above manage user concentration in a work environment by providing a work environment for the user to perform the task based on the human user information, the task being performed by the human user, and determining and updating the concentration risk level of the human user while performing a first, second, and third task based on user performance the previous tasks, and this manages 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “by a processor,” “computing environment,” and “executing machine learning logic to train a … model” in claim 1, “computing environment” and “application within the computing environment” in claim 2, and similarly claims 3, 9, 10, 16, & 17, “[a] system … comprising: a processor executing instructions stored in a memory device, wherein the processor,” “computing environment,” and “executes machine learning logic to train a … model” in claim 8, “[a] computer program product … by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising,” “computing environment,” and “n executable portion that executes machine learning logic to train a … model” in claim 15; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0065]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. In addition, as noted above, with respect to the “receiving” and “providing” limitations, while these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7, 9-14, & 16-21 do not transform the recited abstract idea into a patent eligible 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avrahami, et al. (US 20180247241 A1), hereinafter Avrahami.
Regarding claim 1, Avrahami discloses a method for managing user concentration in a work environment, by a processor, comprising ([0004]):
 receiving information associated with a user ([0104]-[0107], [0111], fig. 4, at 401, the processing device receives information associated with an activity associated with a user from resources such as scheduling applications, building control systems, mobile devices, smartphones, health tracking sensors, cameras, etc., at 403, the processor identifies first and second patterns of the information, wherein the first pattern are work activities, at 407, the processing device monitors the user activity, [0052], the activity detector 220 can monitor activity associated with the user, including a user's interaction rate with digital resources on multiple digital devices, track a user's attention through eye gaze and pupil detection using cameras, track a user's heart rate data, the user's location); 
identifying at least one characteristic of a task of the user based on the information associated with the user ([0111], fig. 4, at 409, the processing device detects a trigger indicating a potential transition to the first pattern, which are work activities, [0106]-[0107], e.g., the processing device may correlate a user's first pattern (e.g., work activities) with activation of a digital resource (e.g., spreadsheet application), wherein sensed behavior, such as changes in the user's body position, location, heart rate, sugar levels, adrenaline, blood pressure, eye gaze, etc., can be analyzed to determine if the trigger correlates exclusively with one of the first pattern (i.e. behaviors of user correlating with the first pattern/work activity – characteristics of the task), [0099], the activity ; 
determining a concentration risk level associated with the user performing the task based on the at least one characteristic of the task ([0111], the processing device proceeds to 411 to assessing context factors to detect if the user is engaging in non-work activities of the second pattern during a transition to the first pattern, [0102], the activity detector 220 detecting that the user's level of interaction with activities associated with the second pattern reach a threshold, the DSS 230 may determine the user is transitioning to a digital break (e.g., the second pattern)); 
providing a computing environment associated with the user performing the task based on the concentration risk level ([0111]-[0112], at 411, the processing device detects if the user is engaging in non-work activities of the second pattern during a transition to the first pattern, and at 413, if so, the processing device provides recommendations and restricts non-work usage of digital resources (e.g., websites, applications, etc.) to improve the user's to return to the first pattern (e.g., work activities), the processing device applies the customized transition model to provide direction to focused engagement in activities associated with the first pattern and restrict access to activities of the second pattern, including a productivity plan that can include one or more directions to pre-break work, commonly used work related digital resources, suggestions based on schedule work activities, blocking or alerting the user to avoid using non-work related digital resources during the transition back to work); and
executes machine learning logic to train a concentration risk model using the information associated with the user, the identified at least one characteristic of the task, and outcomes of interactions of the user with devices within the computing environment when performing the task as input ([0056]-[0057], [0063]-[0067], [0105]-[0107], [0114], [0117], fig. 2, 4, el. 403, in the training process to learn patterns of the user's activity or behaviors, which can be periodically returned to incorporate feedback (i.e. training), the pattern module 233, analyzes received training data by sensing changes in the user's physiological data, body temperature, etc. (i.e. using the information of the user) and identifying triggers that indicate a transition between first and second patterns (i.e. training a risk model) by comparing detected levels of activity that indicate a change between , wherein the concentration risk model is used in determining a second concentration risk level associated with performing a second task by the user, and iteratively updated for a third and subsequent tasks based on feedback from previous task outcomes ([0139]-[0147], fig. 6, in implementing the training phase, in 605 the system learns user patterns using machine-learning (i.e. executes machine learning to train a risk model) to identify the first and second pattern/work and non-work of the user based on received information of activities (i.e. train and update model), next in 610-635, the system detects triggers of the user transitioning to the first pattern/work activities (i.e. performing a first, second, third tasks), the user's rate of interaction fails to satisfy a threshold indicating the first pattern (i.e. using the model to determine the first, second, third risk), and then in 640, if the user has switched to the second pattern, the system returns back to learn patterns at 605 to feed the user's behaviors back to learn and update the user's patterns (i.e. train and iteratively update the model while performing first and subsequent tasks based on previous), [0056]-[0057], [0063]-[0067], [0105]-[0107], [0114], [0117], fig. 2, 4, el. 403, in the training process to learn patterns of the user's activity or behaviors, the pattern module 233, analyzes received training data identifying triggers that indicate a transition between patterns, and the pattern module 233 generates instructions for the activity detector 220 to detect triggers differentiating the user's activity during the first and the second patterns (i.e. train and update the model), [0098]-[0102], the activity detector 220 identifies the user's level of interaction reaches a threshold when the user transitioned to different pattern (i.e. using the model to determine the first, second, and third concentration risk)).
Regarding claim 2, Avrahami discloses the method of claim 1 (as above), wherein the providing of the computing environment associated with the user performing the task includes at least one disabling notifications associated with at least one application within the computing environment and limiting functionality of at least one application within the computing environment ([0111]-[0112], at 413, the processing device applies the customized transition model to provide direction to focused engagement in activities associated with the first pattern and restrict access to activities of the second pattern, blocking or alerting the user to avoid using non-work related digital resources during the transition back to work, [0102], [0146], the activity engine 210 can provide .
Regarding claim 3, Avrahami discloses the method of claim 1 (as above), wherein the providing of the computing environment associated with the user performing the task includes generating a recommendation associated with at least one of a schedule of the user and a location for performing the task and generating a notification indicative of the generated recommendation ([0111]-[0112], at 413, the processing device applies the customized transition model to provide direction to focused engagement in activities associated with the first pattern and restrict access to activities of the second pattern, including a productivity plan that can include one or more directions to pre-break work, suggestions based on schedule work activities, [0042], the user may be engaged in focused work activity at their work station, leave their work station to take a break, and when they return to their workstation, a display of the workstation or the user's mobile device may present a recommendation that directs the user to re-engage in the pre-break focused work activity that aids in refocusing the user's attention to transition back to productivity, [0059], identifying factors indicating a short break away from a physical location may be used to allow a user to access digital resources for a digital break and prompt the user to return to work activities based on the machine-learning model, [0095], detecting a trigger may indicate a potential transition to the first pattern, such as in user sequence 300, the user returning to the location (e.g., back their desk 350), and the activity engine can determine the monitored behavior indicates that the user is returning to work).
Regarding claim 4, Avrahami discloses the method of claim 1 (as above), wherein the information associated with the user includes at least one of a profile of the user, a schedule of the user, electronic communications of the user, and social media activity of the user ([0026], [0028], the recommendation provides the user with work-related applications based on the context information that can include the user's pre-break activities, scheduling information, the use of information that includes pinpoint data (e.g., location tracking, computer usage, calendar schedule, social graphs, etc.) to detect patterns of a user's activity or behaviors and develop a context-sensitive transition model for a productivity plan, [0037], [0039]-[0040], the activity engine 110 receives the collected information, such as a scheduling application provides the user's meeting schedule, etc., and the activity engine 110 can detect pre-break activities of the user, detect a work trigger that indicates the user is returning to the first pattern, and generate a customized transition model based on learning the user's patterns, [0049], pinpoint data 207 can include stored information about the user's first pattern and second pattern of the user's digital interactions, e.g., communication patterns, scheduling information, etc., [0125], [0127], [0129], the user's usage pattern of the social networking website on a mobile device may indicate brief engagement while transitioning to work activities and the user's usage pattern of the social networking website on a desktop device may indicate long periods of engagement, or e.g., if the user is transitioning back to work (e.g., the first pattern), accessing the social networking website (e.g., an activity associated with the second pattern) may be determined to be a distraction).
Regarding claim 5, Avrahami discloses the method of claim 1 (as above), wherein at least some of the information associated with the user is detected utilizing a sensor, wherein the senor includes at least one of a camera, a microphone, and a biometric sensor ([0028], the use of information that includes sensed data (e.g., from a wearable device, camera, etc.), and the information can be used to detect patterns of a user's activity or behaviors and develop a context-sensitive transition model for a productivity plan, [0037], [0039]-[0040], the activity engine 110 receives the collected information, such as a wearable device obtains a user's heart rate, camera's 105e can detect gaze direction or pupil dilation, etc., and when the user is ready to go on a break from the work activity during the first pattern, the activity engine 110 can detect pre-break activities .
Regarding claim 6, Avrahami discloses the method of claim 1 (as above), wherein the at least on characteristic of the task includes at least one of a task type associated with the task and a software application associated with the task ([0110], the customized transition model can include different model for different work types – e.g., the customized transition model for a user with a first pattern that includes activities categorized, [0145], the suggested access policies can incorporate context factors for suggesting different redirections to the focused work (e.g., a productivity plan) based the first pattern (e.g., type of work activity), [0039], the information is sent to the activity engine 110, wherein for computer based activities, the client service can monitor, for example, what applications are accessed by the user, [0068], the activity detector 220 is configured to detect activities, such as a change in sensed data 206 or rate of interaction through pinpoint data 207, based on a pattern identified by the pattern module 233, the activity detector 220 monitors for activities associated with the first pattern to detect pre-break activities that may be productive to resume post-break, wherein detected triggering data indicating a break has started may include, for example, closing a particular work related application, using an application associated with personal use away from the desk, [0078], the transition module 237, based on input from the activity detector 220 and pattern module 233, uses indicators of focused activity to generate the customized transition model, indicator can include usage of a digital resource (e.g., website, application, etc.) that is categorized as work-related)
Regarding claim 7, Avrahami discloses the method of claim 1 (as above), wherein at least one of the identifying of the at least one characteristic of a task of the user and the determining of the concentration risk level associated with the user performing the task is performed utilizing a cognitive analysis ([0065], the pattern module 233 can employ a training phase (i.e. cognitive analysis) to prompt the user to categorize digital resources (e.g., web sites, applications, etc.) when as activity associated with the first pattern (e.g., work-related) or activity associated with the second pattern (e.g., non-work-related), e.g., when a messaging application is launched, the user can be prompted to mark the messaging application as non-work related usage (i.e. cognitive analysis), 
Regarding claims 8-14, these claims are substantially similar to claims 1-7, respectively, and are, therefore, rejected on the same basis as claims 1-7. While claims 8-14 are directed toward 
Regarding claims 15-21, these claims are substantially similar to claims 1-7, respectively, and are, therefore, rejected on the same basis as claims 1-7. While claims 15-21 are directed toward a computer program product comprising computer readable medium, Avrahami discloses a computer program product as claimed. [0006], [0117], [0162]-[0171].
Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Dotan-Cohen, et al. (US 20190205839 A1) discloses systems and methods providing to a user an optimal schedule of user activity or activity types determined and utilized by computer applications, thereby personalizing a computing experience; and
Denker, et al. (US 20130311925 A1) systems and methods for modeling interactions of a group of users with a computing system includes monitoring passive and active interaction data of multiple users that adjusts a user interface to avoid distractions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623